Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the application filed on March 16, 2021. Claims 1-20 are pending. Claims 1-20 represent SYSTEMS AND METHODS FOR RESOLVING DOUBLE ADDRESS FAULTS DURING THE COMMISSIONING OF A CONNECTED SYSTEM.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No(s). 10,469,443 and 10,951,579, issued to Nalukurthy. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the two set of claims shows that the instant claims 1-20 are anticipated by claims 1-20 of patents ‘443 and ‘579. 

17202469
10469443
10951579
1. A method for fixing double address faults in a connected system of devices, comprising: identifying a subset of a plurality of devices in a region with a double address fault; receiving first user input via a user interface of the mobile device selecting one of the subset of the plurality of devices; determining a current location of a user; and presenting a map of the region via the user interface of the mobile device, wherein the map indicates a respective location of the selected one of the subset of the plurality of devices and the current location of the user.
1. A method comprising: identifying a subset of a plurality of devices in a region with a double address fault; displaying a first list of the subset of the plurality of devices on a user interface of a mobile device; receiving first user input via the user interface of the mobile device selecting one of the subset of the plurality of devices; identifying a current location of a user; generating a map of the region, wherein the map identifies a respective location of each of the subset of the plurality of devices and includes visual signs to guide the user from the current location of the user to the respective location of the one of the subset of the plurality of devices; displaying the map on the user interface of the mobile device; generating a second list of valid addresses assignable to the one of the subset of the plurality of devices to address the double address fault; and displaying the second list of the valid addresses on the user interface of the mobile device
1. A method comprising: identifying a subset of a plurality of devices in a region with a double address fault; presenting a first list of the subset of the plurality of devices via a user interface of a mobile device; receiving first user input via the user interface of the mobile device selecting one of the subset of the plurality of devices; determining a current location of a user; presenting a map of the region via the user interface of the mobile device, wherein the map indicates a respective location of each of the subset of the plurality of devices and includes guiding elements to guide the user from the current location of the user to the selected one of the subset of the plurality of devices; presenting, via the user interface of the mobile device, a second list of valid addresses assignable to the selected one of the subset of the plurality of devices to address the double address fault.




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457